 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                            FOR THE DISTRICT OF ARIZONA
 8                                             )    No. CR-19-00088-01-PHX-SPL
      United States of America,
 9                                             )
                                               )
                      Plaintiff,               )    ORDER
10                                             )
      vs.
11                                             )
                                               )
12                                             )
      Jian Fun Tso,                            )
13                                             )
                                               )
                      Defendant.               )
14
15
            IT IS ORDERED setting Sentencing on April 13, 2020 at 11:00 a.m.
16
            IT IS FURTHER ORDERED no more than ten (10) character letters shall be
17
     submitted by Defense Counsel in criminal cases, unless otherwise ordered by the Court.
18
            IT IS FURTHER ORDERED original letters must be submitted by Defense
19
     Counsel in paper form with the original to the U.S. Probation Office and copies to the Court
20
     and opposing counsel at least five (5) business days prior to the hearing. Character letters
21
     shall not be mailed directly to the Court by any family members or other persons writing
22
     in support of the Defendant. Character letters or a notice of such shall not be filed
23
     electronically unless otherwise ordered by the Court.
24
            IT IS FURTHER ORDERED that any motions for upward departure, downward
25
     departure and sentencing memoranda must be filed, at least, seven (7) business days prior
26
     to the sentencing date. Responses are due three (3) business days prior to the sentencing
27
     date. Any motion to continue sentencing must be filed promptly upon discovery of the
28
 1   cause for continuance and must state the cause with specificity. Motions to continue
 2   sentencing filed less than fourteen (14) days before sentencing are disfavored.
 3          Dated this 28th day of January, 2020.
 4
 5
 6                                                      Honorable Steven P. Logan
                                                        United States District Judge
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    2
